DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the rubber composition of claim 9 or the crosslinked rubber composition".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, Macromolecules 2005, 38, 6767-6769.
Li teaches an example of a dicyclopentadiene/stryrene/ethylene copolymer having a molar ratio of DCPD/St/Et of 26.4/4.0/69.6 and a Mn of 38,100 and a Mw/Mn of 1.42 (Table 2) .

Claim(s) 1-7, 14-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2003/0130446).
Zhang teaches ethylene/aromatic vinyl compound/vinyl norbornene copolymers (abstract) and gives an example of an ethylene/styrene/vinylnorbornene copolymer having 7.1 mol% styrene, 0.6 mol% vinylnorbornene, and thus 92.3 mol% ethylene and has a Mw of 13,600 (Table 1, example 15). This corresponds to 76.1 wt% ethylene, 21.8 wt% styrene, and 2.1 wt% vinylnorbornene which falls in the claimed ranges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 6,300,416).
Okada teaches copolymers of (i) ethylene, (ii) aromatic vinyl compound, (iii) non-conjugated polyene, and optionally, (iv) alpha olefin having at least 3 carbon atoms (abstract). Okada teaches the content of non-conjugated diene is 0.01 to 30 mol% (col. 20, ln. 5-9, 58-65). Okada teaches an example of an ethylene/propylene/styrene/ethylidene-8-methyl-1,7-nonadiene where the Et/Pr ratio is 78/22 and the (Et+Pr)/St ratio is 95/5 (col. 54, ln. 54-67) which gives an Et/Pr/St ratio of 74.1/20.9/5. Given the teaching of a non-conjugated diene range of 0.01 to 30 
This results in an amount of styrene of from 6.2 to 15 wt% which falls in the range of claim 1. The amount of diene is 0.04-58.6 wt% which overlaps the range recited in claim 2. The amount of ethylene is 24.7-59.7wt% and the amount of ethylene+propylene is 31.1-85wt% which overlaps the range recited in claim 3.
Okada teaches the propylene is an optional component (abstract) which would give a non-conjugated olefin unit of ethylene alone. Okada teaches examples of the diene include dicylcopentadiene (col. 7, ln. 46-65), which would give a terpolymer of ethylene, styrene and dicylcopentadiene. 
Okada teaches using the polymer in a rubber composition that is vulcanized (col. 48, ln. 8-43) for a tire side wall (col. 46, ln. 30-44).
Okada teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764